Case: 09-50741     Document: 00511155412          Page: 1    Date Filed: 06/25/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 25, 2010

                                     No. 09-50741                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



TEXAS MUNICIPAL POLICE ASSOCIATION,

                                                   Plaintiff - Appellant
v.

DAVID A. REISMAN, in his official capacity as Executive Director of the
Texas Ethics Commission,

                                                   Defendant - Appellee




                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:08-CV-741


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        This case is remanded to the district court for further proceedings to
consider the Supreme Court’s decision in Citizens United v. Federal Election
Commission, ___ U.S. ___, 130 S.Ct. 876 (2010).
        We do not retain jurisdiction.
        REMANDED.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.